Order entered May 21, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00339-CV

   IN RE RAMON C. HILL, SOVEREIGN ELECTRONICS, INC., AND SOVEREIGN
                    SECURITY SYSTEMS, INC., Relators

                Original Proceeding from the 199th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 199-01308-2008

                                          ORDER
       On its own motion, the Court ORDERS the parties to advise the Court of the status of

this matter within TEN DAYS of the date of this order.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE